REJOINDER
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 30 July 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

ALLOWABLE SUBJECT MATTER
Claims 1-10 and 12-23 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in writing by Jay Beale, Reg. No. 50,901 on 20 January 2022.  See attached email correspondence.  These amendments are to the claims as filed on 12 August 2021 and entered with the RCE filed on 02 September 2021.
Replace claim 23 with the following:
	23. The semiconductor package as claimed in claim 20, wherein the second adhesive layer is in contact with the heat radiator.
Cancel claim 24.

REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claims are deemed allowable over the references since the references do not disclose or render obvious a porous metal sponge consisting entirely of metal with an open cell pore structure throughout an entire thickness of the sponge 
While Choi (U.S. Pub. 2016/0312074) discloses a conductive porous substrate with adhesive material within the pores and adhesive present on either side of the substrate, the porous substrate of Choi is a nonwoven fabric coated with metal and thus does not consist entirely of metal as presently claimed.
While JP 2017-107731A describes a porous metal filled with adhesive resin, the reference does not disclose or suggest that the sintered metal forms pores distributed as an open cell structure throughout an entire thickness of the sponge, as recited in the present claims. FIG. 4 of the reference depicts the structure of the porous metal but does not suggest this limitation, as noted by applicant on p. 13 of the remarks.
Newly cited U.S. Pat. 5,604,026 describes a porous non-metal substrate having metal coated pores which are filled with adhesive.  Thus the sponge does consist entirely of metal as claimed.
Newly cited U.S. Pat. 5,531,955 describes a porous sheet with metallic powder (reading on thermally conductive members) within the pores, applied with an adhesive agent.  However, the foamed sheet is formed of organic polymer (such as polyurethane) or glass and thus is not formed of metal as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
	Claims 1-10 and 12-23 are allowed as amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759